Citation Nr: 1216995	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-50 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), other than dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from March 1989 to May 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied a claim for service connection for PTSD.  

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The Veteran has reported varying symptoms, to include depression and paranoia, and review of the medical evidence reveals that he has been diagnosed with varying psychiatric disorders.  He has not, however, been diagnosed with dysthymic disorder since that disability was denied in a May 1998 rating decision.  In light of the foregoing, the Veteran's claim for PTSD has been recharacterized as reflected on the title page and will be adjudicated de novo.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in March 2012.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before it can adjudicate the issue on appeal.  

The Veteran has reported two stressful incidents in support of his claim for service connection for PTSD.  The RO contacted the U.S. Army and Joint Services Records Research Center (JSRRC) in regards to one, but not the other.  In pertinent part, the Veteran reports that his squad leader, who was possibly named Sergeant Cook, "went berserk, attempted to commit a rape, and was running around the unit area waving a gun."  The Veteran could not initially recall the date but later indicated the incident took place between February 13, 1991 and April 30, 1991 while he was serving in the Persian Gulf with A Company, 125th Support Battalion.  He reported that Sergeant Cook was arrested and sent back to the United States.  See e.g., statements in support of claim dated May 2007 and July 2007.  On remand, the RO/AMC must make efforts to verify this stressor.  

The Veteran's service treatment records reveal that he reported being treated for a mental condition (depression and stress management) at Fort Knox and in Saudi Arabia during service.  See February 1992 report of medical examination.  An October 1991 health record from the Health Risk Appraisal at Fort Knox indicates that stress management classes were recommended.  Service treatment records also reveal that he underwent a mental examination in February 1992.  None of these records are part of the service treatment records obtained from the National Personnel Records Center (NPRC).  On remand, the RO/AMC must make specific arrangements to obtain them.  

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination will be provided or a medical opinion obtained if review of the evidence of record reveals that an examination or opinion is necessary for a decision to be rendered.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition to the service treatment records indicating the Veteran was treated for depression and stress management during service, his service personnel records document a pattern of misconduct that began after the Veteran's service in the Southwest Asia Theater of Operations (which was between December 1990 and April 1991).  Post-service treatment records reveal treatment for various Axis I disorders, to include depression, not otherwise specified (NOS); partner relational problem; occupational problem; mild PTSD; anxiety, NOS; cannabis abuse; delusional disorder, persecutory type; psychotic disorder, NOS; psychosis, NOS; schizphreniform disorder; marijuana dependence; alcohol abuse; and substance-induced mood disorder versus substance-induced psychotic disorder.  See VA records; Social Security Administration (SSA) records.  On remand, the RO/AMC should schedule the Veteran for an appropriate VA examination for the purpose of determining whether he has an acquired psychiatric disorder as a result of service.  Recent VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) and request copies of the Veteran's complete mental health records (to include clinical, in-patient, outpatient and stress management records) from Fort Knox and the February 1992 mental examination.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain them would be futile.  Document all efforts made in this regard. 

2.  Ask the U.S. Army and Joint Services Records Research Center (JSRRC) for the Veteran's unit history from February 13, 1991 to April 30, 1991, while stationed in Southwest Asia with A Company, 125th Support Battalion, to include verification of the claimed stressor as described in his May 2007 statement in support of claim.  Document all efforts made in this regard. 

3.  Obtain the Veteran's treatment records from the Cleveland VAMC, dated since August 2011.  

4.  When the foregoing development has been completed, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.  A detailed stressor history should be obtained from the Veteran.  

The examiner is requested to provide an opinion as to whether the Veteran meets the diagnostic criteria for PTSD and, if so, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that PTSD had its onset during active service or is related to any in-service disease, event, or injury.  The examiner must specify on which stressors the diagnosis of PTSD is based.  

If the Veteran does not meet the diagnostic criteria for PTSD, the examiner is asked to provide an opinion as to the diagnosis of all psychiatric disorders found to be present and an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current psychiatric disorder had its clinical onset during active duty or is related to any in-service disease, injury or event. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claim, to include notice of the provisions of 38 C.F.R. § 3.304(f)(1)-(5).  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


